DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 January 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rota (WO 2014118591 A1).
[AltContent: arrow][AltContent: textbox (Tip end portion)][AltContent: arrow][AltContent: textbox (Shank end portion)][AltContent: arrow][AltContent: textbox (Working surface)][AltContent: arrow][AltContent: textbox (Body)][AltContent: arrow][AltContent: textbox (Shank)]
    PNG
    media_image1.png
    382
    849
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: ][AltContent: textbox (Second distance)][AltContent: textbox (First distance)][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    426
    445
    media_image2.png
    Greyscale

Regarding claim 1, Rota discloses an endodontic instrument for preparing an endodontic cavity space, the endodontic instrument including: 
a shank (2) configured for attachment to a motor to drive the endodontic instrument about a first axis (R) (see annotated Fig. 1 above); and 
a body extending from the shank by a length (see annotated Fig. 1 above), 
the body being solid and having a working surface between (see annotated Fig. 1 above): (i) a shank end portion where the working surface and the shank meet and (ii) a tip end portion (3) where the working surface meets a tip that is located at a very end of the endodontic instrument (see annotated Fig. 1 above), the working surface including multiple edges (5a, 5b, 5c and 5d), at least a portion of the working surface being tapered such that the tip end portion has a diameter that is less than a diameter of the shank end portion (see Fig. 2-4 above), 
the working surface including a plurality of transverse cross-sections (see Fig. 2-4 above), each transverse cross-section having a center of mass (mb) and multiple sides (6) (see Fig. 2-4 above), the working surface having a center of mass path defined by the centers of mass (mb) of the plurality of transverse cross-sections of the body (see Fig. 2-4 above), and
wherein the endodontic instrument is configured to have: (i) an unconstrained configuration in which, while the endodontic instrument is at rest, an entire length of the center of mass path between the tip and the shank end portion is offset from the first axis and spirals around the first axis (see Fig. 3 and 4 above and [0028, 0030]). 
However, Rota does not disclose a radially constrained configuration in which the first portion of the center of mass path is more aligned with the first axis than in the 
On the other hand, Rota discloses in part in [0010] that the endodontic instrument of Fig. 1 is flexible while at the same time is resistant, which makes it possible to maintain the initial trajectory of insertion through the canal. In [0028]-[0030] describes that the center of mass at tip end portion is aligned with the first axis, and the center of mass at different portion along the rest of the body is offset from the first axis. The combination of flexibility, resistance and the different locations of the center of mass along the body of the instrument, makes this configuration capable bending the instrument while it is introduced in the root canal before it is rotated. At the same time, this flexibility is capable to align the center of masses closer to the first axis along the body of the instrument in a narrow root canal.
Furthermore, by having the center of mass aligned with the first axis at the first end portion avoid beating the wall surface of the root canal at the distal end instead of removing the tissue; and by having the center of mass offset in the rest of the body allows for the removal of the debris outside from the tip end portion towards the top entrance of the root canal. This configuration guarantees proper removal of material, creating an optimal dimension of the canal at the end of the treatment. Therefore, if it controls the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the flexibility of the endodontic instrument of Rota, provides the capability to compress the body of the instrument while in the root canal in a way that the center of mass of at least the first portion is more aligned with the first axis and as soon as it rotates it removes the debris without beating the wall of the distal end of the root canal making it capable to use one instrument instead of a series. 
Regarding claim 2, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body is configured such that when the endodontic instrument is driven within the endodontic cavity space about the first axis (R), at each transverse section of at least a portion of the length of the body, one or more edges of the multiple edges (see edges 5b, 5c and 5d in Fig. 3 and 4 that are not in contact of the envelope) are out of contact with a wall of the endodontic cavity space while the endodontic instrument is in the unconstrained configuration.
 Regarding claim 3, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 2, and where Rota discloses the working surface comprises a reversed helix.  [0056]
Regarding claim 5
Regarding claim 6, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 5, and where Rota discloses that each of the plurality of transverse cross-sections is quadrilateral. (See Fig. 2-4)
Regarding claim 7, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Rota discloses that a ratio of lengths of sides of the quadrilateral remain constant along the length of the body.  (See Fig. 2-4 – the sides length maintains the square cross-sectional shape)
Regarding claim 8, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 7, and where Rota discloses that the plurality of transverse cross- sections includes a transverse cross-section at the tip end portion that has a center of mass (mb) that coincides with the first axis (R). (See Fig. 2 above and [0029]) 
Regarding claim 11, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the plurality of transverse cross- sections includes a first transverse cross-section (see Fig. 3 above) and a second transverse cross-section (see Fig. 4 above), wherein the first transverse cross-section has a first geometry (a quadrilateral shape having a first size), and wherein the second transverse cross- section has a second geometry different from the first geometry (a second quadrilateral shape having a second size, making it different from the first geometry).  
Regarding claim 12, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 11, and where Rota discloses that each transverse cross-section between the first transverse cross-section and the second transverse cross-
Regarding claim 13, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that the body includes nickel- titanium. (see [0032] – “preferably made of a nickel titanium alloy”)
Regarding claim 14, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 13, and where Rota discloses that the plurality of transverse cross- sections includes a first transverse cross-section (see Fig. 4 above) and a second transverse cross-section (see Fig. 3 above), wherein a center of mass (mb) of the first transverse cross-section is spaced apart from the first axis by a first distance (see annotated Fig. 4 above), wherein a center of mass (mb) of the second transverse cross-section is spaced apart from the first axis by a second distance, and wherein the first distance is greater than the second distance. (See annotated Fig. 3 and 4 above)
Regarding claim 15, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Rota discloses that each transverse cross-section of the body is defined by a polygonal shape (see Fig. 2-4 – see the quadrilateral shape), and wherein a ratio of lengths of sides of the polygonal shape vary along the length of the body (Fig. 2-4 – the sides length maintains the square cross-sectional shape having different sizes between each cross-section). 
Regarding claim 16, Rota discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Rota discloses that the plurality of transverse cross- sections includes a transverse cross-section at the tip end portion that has a center of mass (mb) that coincides with the first axis. (See Fig. 2 above and [0029])  
Response to Arguments
Applicant's arguments filed 20 January 2022 have been fully considered but they are not persuasive. 
Regarding rejection of claim 1, applicant argues that the latest amendments to claim 1 in particular now describe that the tip end portion is located at a tip that is at the very end of the endodontic instrument, and that the entire length of the center of mass path between the tip and the shank end portion is offset from the first axis and it spirals around the first axis, are not found the prior art of Rota. 
Applicant explains that the tip end portion in Rota is located at the first portion 1c, see Fig. 1, in which that first portion 1c extends at least 1 millimeter, wherein the present application is at the tip that is located at the very end of the endodontic instrument.
The Office disagrees, even when the tip end portion of Rota has a length as described above, this tip is still located at the very end of the endodontic instrument, in this way complying with the claim language. 
Furthermore, the present specification does not provide what constitute the claimed tip end portion, other than what it is shown in the drawings, specifically in the element 1713 in Fig. 17A, and what it is in page 2, lines 6-7, and in page 3, lines 20-21 of the specification, describing that the “at least a portion of the working surface is tapered such that the tip end has a diameter that is less than a diameter of the shank end”. 
First, Fig. 17A of the present application shows where the tip 1713 is located, also it is shown the cross-sectional view 17G-17G, see Fig. 17G, indicating that the center of mass pass of the endodontic instrument is at that location aligned with the first axis, and that it is centered in a diameter of the endodontic instrument. Said cross-sectional view 
Furthermore, due to the present tip end portion has a tapered working surface and a diameter as described in the specification. It is understood that said tip end portion is not a point at the farther end of the endodontic instrument, but a portion of the endodontic instrument that has diameter, a length, and it is located at the very end of the endodontic instrument.
Therefore, due to the specification does not provide a further description of the tip end portion of the endodontic instrument shown in Fig. 17A-17V that can change the interpretation given of the claimed tip. It is understood that Rota’s includes the tip end portion located at the very end of the endodontic instrument, having the center of mass path that coincides with the first axis of the endodontic instrument when it is in an unconstrained configuration.
Therefore, for the reasons given above it is understood that the claims are not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772